Case 16-41626   Doc 89   Filed 01/27/20 Entered 01/28/20 10:20:10   Desc Main
                           Document     Page 1 of 4
Case 16-41626   Doc 89   Filed 01/27/20 Entered 01/28/20 10:20:10   Desc Main
                           Document     Page 2 of 4
Case 16-41626   Doc 89   Filed 01/27/20 Entered 01/28/20 10:20:10   Desc Main
                           Document     Page 3 of 4
Case 16-41626   Doc 89   Filed 01/27/20 Entered 01/28/20 10:20:10   Desc Main
                           Document     Page 4 of 4
